Powell, J.
(After stating the foregoing facts.)
1. In a homicide ease the proof of the corpus delicti must not only show that a person has been killed, but must also identify the person shown to have been killed as the one whose death is the subject of the inquiry. See the cases cited in the footnote to the case of State v. Williams, 7 Jones’ Law (N. C.), 446, as reported in 78 Am. Dec. 248. The corpse found in this' case was so decomposed that the State was unable to prove this essential element of the corpus delicti; but the defendant’s admission in judicio, as contained in his statement, supplied this lack.
2. The court charged the jury: “When a homicide is proven, the law presumes malice; and unless the evidence should relieve the slayer, he should be found guilty of murder. When the killing is shown, it is for the prisoner to justify or mitigate the homicide.” It has been held several times that a charge substantially in the foregoing form is erroneous where the State must rely on an admission or confession by the defendant- in order to convict, and the statement itself shows circumstances of mitigation or justification. Futch v. State, 90 Ga. 473 (8), (16 S. E. 102); Green v. State, 124 Ga. 344 (4, 5), (52 S. E. 431); Perkins v. State, 124 Ga. 6 (52 S. E. 17); Mann v. State, 124 Ga. 760 (53 S. E. 324, 4 L. R. A. (N. S.) 934).
3. It nowhere appears in the record that the killing occurred in the county of the prosecution. This, of course, ,is fatal to the conviction.
*3084. We might well end the case with what we have said above; bnt there is no need to take two bites at a cherry. The evidence did not authorize the verdict. There is no manslaughter in the case. Ordinarily the jury, in considering- an admission which is. partly inculpatory and partly exculpatory, may believe it in part and disbelieve it in part; and this rule, by the very terms of the statute, is especially applicable to the statement the defendant is allowed to make in his own behalf at .the trial. However, where the State must rely upon the defendant’s admission alone for essential elements of its case, this rule does not apply to the extent that a verbal segregation of what the defendant said is to be permitted. “If the main fact is admitted with a qualifying exclusion of a necessary ingredient of the crime charged, the crime is not confessed. The qualification is a part of the admission, and both must be considered in interpreting the meaning of the statement. It would be manifestly unfair to hold a person criminally bound by a statement which admits the commission of an act and in the same breath legally justifies or excuses the same.” Owens v. State, 120 Ga. 297, 299 (48 S. E. 21). There was. nothing in the proof submitted by the State to materially contradict the defendant’s account of what occurred. The State itself was forced to rely upon that statement for proof of a portion of the corpus delicti. The physical facts, so far as shown, tallied with what the defendant said. The defendant’s statement of the affair as a whole may seem unreasonable, but it is the only explanation the State has been able to offer with anything like legal certainty. It is a peculiar ease. Judgment reversed.